Citation Nr: 0830216	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  01-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran served on active duty from April 1961 to April 
1966.

By April 1999 decision, the Board denied service connection 
for a low back disability, finding that the claim was not 
well grounded.  Normally, when there is such a previous 
denial, a claim will not be reopened and considered unless 
new and material evidence has been received.  38 U.S.C.A. § 
5108.  In this case, however, in March 2000, the RO 
readjudicated the claim on a de novo basis, following a 
liberalizing change in the law, namely, the Veterans Claims 
Assistance Act of 2000 (VCAA).  Thus, this matter comes 
before the Board of Veterans' Appeals (Board) from a March 
2000 rating decision of the above Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge, sitting in Washington, D.C., at a 
videoconference hearing from the RO.  By August 2004 
decision, the Board denied service connection for a low back 
disability.  The veteran filed a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a January 
2007 Memorandum Decision, the Court remanded the appeal to 
the Board, finding that the Board had failed to provide an 
adequate statement of reasons and bases for its 
determination.  



FINDING OF FACT

The preponderance of the competent evidence of record shows 
that the veteran's low back disability began many years after 
his active service and was not caused by any incident of 
service, including the incident, as reported by the veteran, 
wherein he injured his back in service in 1963.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2001 that fully addressed 
the notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim herein is being 
denied, such matters are moot.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
private and VA treatment records have been associated with 
the claims file.  Moreover, the veteran was scheduled for 
numerous VA examinations during the course of this appeal.  
In addition, in December 2007, the Board obtained an expert 
medical opinion from the Veterans Health Administration (VHA) 
in this matter.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service treatment records (STRs) show that on the veteran's 
enlistment examination in March 1961, the clinical evaluation 
of the spine was normal.  He was seen in July 1963 when he 
complained of a backache after getting twisted up in a rope.  
He said he was climbing down and twisted his back.  Physical 
examination revealed a full range of motion, with no spasm or 
tenderness.  The diagnosis was questionable back strain.  On 
follow-up evaluation, later that month, he reported having 
intermittent backache for four years, and the examiner noted 
that the condition had existed prior to service.  The veteran 
indicated that the condition had been aggravated by the rope 
training.  He stated that his back hurt on bending, with 
radiation of pain to the entire back.  Physical examination 
was entirely normal, and X-rays of the back revealed no 
abnormality.  

STRs further show that, in April 1964, the veteran was seen 
for intermittent backache.  Clinical evaluation revealed 
tenderness in the lumbar region.  The impression was strained 
muscles.  In October 1964, he reported that he had developed 
low back pain on the right side.  On tension of the back, the 
pain radiated to the groin and into the medial thighs.  The 
pain was not increased by Valsalva movement.  Examination 
revealed limitation of flexion and torsion of the back.  The 
veteran was given an injection of Robaxin, which provided 
temporary relief.  Later that month, he complained of low 
back pain after physical training.  He was sent for an 
orthopedic consultation.  On orthopedic consultation in 
November 1964, examination of the back was relatively normal.  
The veteran had no pain at that time, and the reflexes on his 
legs were normal, with no sensory changes.  The impression 
was history of lumbosacral muscle strain.  On separation 
examination in March 1966, clinical evaluation of the spine 
was normal.

Post-service medical evidence shows that the earliest 
indication of any low back problem was in September 1995.  In 
September 1995, the veteran underwent X-rays and a magnetic 
resonance imaging scan (MRI) of the lumbar spine which 
revealed spondylosis and disc space narrowing at the L4-5 
level, and mild disc space narrowing at the L5-S1 level.

In an October 1995 statement, a private doctor, Dr. W.B., 
reported seeing the veteran for consultation in September 
1995.  At that time, the veteran attributed his back pain to 
an injury while in the military service when he said he fell 
into a self- propelled howitzer, landing on his low back.  He 
said he was offered a back fusion and full medical disability 
later because of the injury, but refused and instead 
completed his tour of duty.  He indicated that he had had 
other minor falls, but no severe back injury.  He stated that 
he was in constant pain in his low back from the mid-lumbar 
area to the lumbosacral areas bilaterally that had worsened 
about a month earlier without any particular provocation.  
The findings on physical examination were noted.

A private discharge summary dated in November 1995 showed 
that the veteran underwent a lumbar laminectomy.  He was 
doing quite well at the time of discharge, and thereafter he 
was started on a program of physical therapy.

In October 1996, the veteran testified at a hearing at the RO 
that he had sustained a back injury in service during 1962 or 
1963, while he was stationed at Fort Hood, Texas.  He 
indicated that he had been assigned to move a tracked 
vehicle, and when he climbed up on the tracks of the tank and 
through the hatch, the driver's seat broke and he fell 
inside.  To the best of his recollection, he remembered being 
retrieved, but other details were "sketchy" because he had 
passed out at that time.  He claimed he was taken to the 
hospital dispensary, where examination findings were 
essentially normal.  He testified his back hurt in service, 
but he did not want to become a complainer, so he tolerated 
the pain.  He said part of his treatment at the dispensary 
following the tank accident involved the removal of two metal 
fragments, and being taped from across the ribs to his arms.  

On VA examination in January 1997, the veteran stated that he 
had originally injured his low back in 1963 when he fell into 
a self-propelled howitzer, landing on his low back.  He 
indicated that he had continued problems with his low back 
and subsequently had an MRI scan which showed moderate 
central canal stenosis at the levels of L3-4 and L4-5, with 
lumbar stenosis.  He said he underwent a lumbar laminectomy 
in November 1995.  He denied any history of recent trauma.  
In his diagnoses, the examiner noted the veteran had a 
history of pain in his low back, and that he was status post 
lumbar laminectomy for L3-4 and L4-5 lumbar stenosis, 
performed in November 1995.  The examiner opined that most of 
the problems the veteran had were related to his chronic 
longstanding back problem.

On VA examination in May 1997 the veteran reiterated that he 
had injured his low back in 1963 when he fell onto a self-
propelled howitzer.  He had continued to have low back 
problems with pain, and, over the years, this became worse.  
He reported a history of a muscle pull about four years prior 
to entry into service, but emphatically stated that this did 
not have anything to do with his low back problem.  X-rays of 
the low back revealed mild distal lumbar spondylosis and 
postoperative changes involving the distal lumbar spine.  The 
examiner noted that there was no adequate way to substantiate 
whether or not a muscle strain prior to service would have 
resulted in his low back problems.  Therefore, the examiner 
indicated that the veteran's low back pain was probably 
directly related to his previous injury where he fell on the 
howitzer.  In support of his position, the examiner noted 
that the veteran did have an actual injury, falling into the 
howitzer, as per his report, and he did have subsequent low 
back pain resulting in the eventual need for an MRI scan and 
subsequent surgery.

In a September 1997 statement, Dr. B.D. indicated that the 
veteran was a patient of his and had undergone an operation 
on his low back in November 1995.  The physician indicated 
that the veteran initially had a fall into a howitzer in 
1963, and that most of his subsequent low back difficulties 
were a result of that.  It was noted that there was no other 
previous history of falls.

On VA examination in November 1997, it was noted that no 
medical records were available and that the examination would 
cover from January 1997 to the present.  Following physical 
examination, the diagnosis was history of lumbosacral strain. 

VA outpatient treatment records dated in 1998 reflect 
continued complaints of and treatment for low back pain.

In a July 1999 statement, a VA physician reported the 
assertion of the veteran with regard to injuring the back 
when he fell through the hatch of a mobile howitzer and 
struck his back.  The VA physician also noted that the 
veteran had brought some STRs with him to the examination, 
and he made reference to a 1964 record mentioning the low 
back.  The VA physician observed that these records did not 
"deal with the etiology of [the back pain] at all", and 
noted that the presence of a current back disability was not 
in dispute.  The VA physician concluded that, "[a]lthough I 
am not an expert on back injuries, I think it not 
unreasonable to conclude that some or all of [the veteran's] 
current back problems might be related to the injury that he 
describes in 1963."

On VA examination in November 2000, the examiner noted that 
"[a]fter careful review of the service medical records there 
is insufficient evidence available to this examiner to 
collaborate [sic; probably means "corroborate"] a history 
of [a] fall during military service which may have resulted 
in the veteran's current low back condition."  The final 
diagnosis, following X-rays, was status post lumbar 
laminectomy and "service medical records confirming 
lumbosacral strain."  The VA examiner also noted that there 
was insufficient evidence, as previously delineated, to 
confirm any fall injury which may have resulted in 
degenerative disc disease.  The examiner opined "on a more 
probable than not basis that the veteran's degenerative disk 
disease which resulted in laminectomy likely was age related 
degeneration rather than the result of any specific injury".

Review of the additional testimony provided by the veteran at 
an August 2001 hearing at the RO, and the April 2004 hearing 
before the undersigned, shows the veteran repeated his 
history of injuring his back when he fell through the hatch 
of a mobile howitzer during service.  He testified that, 
while he did not receive treatment for a back disability 
until 1995, he had been suffering from continuous back 
problems since service separation until that time, but 
received no medical treatment for a back disability, in part 
because his employers did not offer medical insurance.

Also submitted were statements from the veteran's parents and 
a friend, asserting that the veteran has been suffering from 
severe back pain since his release from service.  The 
veteran's parents said he had to endure the back pain without 
medical attention because he did not have health insurance. 

A photocopy of a letter dated in March 1963, written by the 
veteran to his parents, showed that he described an injury to 
the back when he fell when moving a gun to the service bay. 
He said the back hurt, but that he was going to "see how 
long I can go" as he did not want to "just sit around doing 
nothing."

In a January 2007 Memorandum Decision, the U.S. Court of 
Appeals for Veterans Claims (Court) remanded the appeal to 
the Board, finding that the Board had failed to provide an 
adequate statement of reasons and bases for its 
determination.  The Court instructed the Board to presume 
that the authenticity of the veteran's March 1963 letter to 
his parents, to consider and discuss in its decision this 
evidence that corroborates the appellant's account of his in-
service accident, and to fully readjudicate the veteran's 
claim.  

In December 2007, the Board referred the case to VHA for an 
expert opinion by an orthopedic physician.

In a February 2008 letter, a VA physician noted that the 
veteran's diagnoses of low back, lumbar spondylosis, 
degenerative disc disease, and lumbosacral strain were "very 
common to the general population and [were] very much age 
related".  The VA physician also noted that the veteran was 
status post lumbar laminectomy, and that "[t]he stenosis 
which necessitated this surgery is most often related to age 
and degeneration rather than a distant history of trauma".  
The VA physician reviewed the veteran's report of a back 
injury in service in 1962 or 1963 when he struck his low back 
on the breech of a howitzer, and indicated that while the 
veteran "may have suffered acute low back pain from this 
fall[,] in the absences of any permanent or serious injury, 
his acute low back pain should resolve. 

The reviewing physician further noted there was no 
documentation of an permanent damage such as a fracture or 
dislocation.  The physician indicated that given the long 
period of time (after service) where the veteran was engaged 
in work and not seeking care, there was a significant chance 
that the veteran's low back pain was associated with this 
post-separation work.  The VA physician noted that lumbar 
stenosis was unlikely to have been caused by a distant 
history of trauma, without major permanent injuries such as 
fracture, dislocation, or instability.  Finally, the VA 
physician opined that it is "unlikely" that any current 
diagnosed chronic low back disorder was causally related to 
an event or incident in service.

III.  Legal Criteria/Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The veteran essentially contends that he has a low back 
disability which is related to a back injury he suffered in 
1963 during his active duty service.

With regard to his in-service back injury, as directed by the 
Court in the January 2007 Memorandum Decision, the Board 
herein presumes the authenticity of the veteran's March 1963 
letter to his parents in which he reported hurting his back.  
In addition, the Board notes that the veteran, whether 
through his written statements, testimony, and letters, is 
certainly capable of providing a history of hurting his back 
during service.  The Board accepts his account.  However, a 
layperson (such as the veteran) is not qualified to opine on 
matters requiring medical knowledge, such as the diagnosis or 
cause of a current disability.  See Espiritu v. Derwinski, 
supra.

What is at issue here is whether the veteran's present low 
back disability is related in any way to his report of an in-
service back injury.  STRs show that the veteran had 
complaints of "backache" during service, however, the 
diagnoses included question back strain and history of 
lumbosacral muscle strain.  Physical examinations in service 
were essentially normal, and X-rays showed no abnormality.  
On his separation examination, clinical evaluation of his 
spine was normal.  The first medical evidence of any low back 
problem was an X-ray and MRI in September 1995, which showed 
spondylosis and disc space narrowing at the L4-5 level, and 
mild disc space narrowing at the L5-S1 level.

With regard to a medical link between the current low back 
disability and a back injury in service, the Board notes that 
there are several medical opinions of record.  However, after 
weighing these medical opinions, to determine the probative 
value of each opinion, the Board concludes that the 
preponderance of the competent medical evidence of record is 
against establishing a link between the veteran's currently 
claimed low back disability and his back injury in service.  

The Board notes that the positive evidence, which tends to 
support a link between the veteran's low back disability and 
service, includes a May 1997 VA examiner's opinion, a 
September 1997 statement from Dr. B.D., and a July 1999 VA 
examiner's opinion.  The problem with the VA examiner's 
opinions is that the May 1997 examiner used the word 
"probably" and the July 1999 examiner used the word 
"might" in describing whether there was a relationship 
between the veteran's current back disability and service.  
The use of such equivocal language regarding a link between 
service and a present disability makes an examiner's 
statement speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus). See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

The Board notes that the negative evidence of record includes 
the November 2000 VA examiner's report and the February 2008 
VHA expert's opinion.  In the November 2000 opinion, however, 
the VA examiner essentially concluded there was insufficient 
evidence to confirm a back injury in service, and rendered a 
decision based on that conclusion.  Because the Board has 
been specifically directed to presume the authenticity of the 
March 1963 letter, and because of the Court's recent 
decisions in Jandreau and Buchanan, the veteran's account of 
hurting his back in service has been accepted.  Thus, the 
November 2000 VA examination is of little probative value at 
this point.  

With regard to the February 2008 VHA opinion, however, the 
Board finds that it is more persuasive and probative than the 
other medical opinion cited above.  In favoring this opinion 
over the more positive opinions cited above, the Board notes 
that not only is it permissible for us to reach such a 
determination, but also we have the authority and 
responsibility to make such conclusions.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board cannot help but notice the lapse of approximately 
three decades after the injury the veteran has described in 
service, during which time he was engaged in civilian 
pursuits and can identify no medical evidence of a chronic 
back disorder.  In this regard, unlike the positive opinions 
of record, which are substantially based on a history 
provided by the veteran and do not consider the extensive 
period of time between his separation from service in 1966 
and the initial post-service treatment for a back disability 
in 1995, the February 2008 opinion was based on a thorough 
review of the STRs and post-service evidence, and are not 
dependent solely upon a history provided by the veteran.  As 
a result, and given the extensive gap in time between service 
separation and the first objective evidence of a back 
disability, the Board finds the probative value of the expert 
VHA opinion to exceed that of the positive medical opinions 
of record.  In this regard, the Board notes that evidence of 
a prolonged period without medical complaint, and the amount 
of time that had elapsed since military service, should be 
considered as evidence against a claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).    

Finally, with regard to the February 2008 VHA opinion, the 
Board notes it is clear that the VA physician reviewed the 
claims file, and provided a detailed opinion, with supporting 
rationale.  The VA physician acknowledged the veteran's 
report of a back injury in service and that he might have 
suffered acute low back pain, but noted there was no 
documentation of any permanent damage.  The VA physician also 
acknowledged the long gap in time between the veteran's 
discharge from service and his first seeking professional 
care for his back.  The VA reviewer then used unequivocal 
language and opined that it is "unlikely" that any current 
diagnosed chronic low back disorder was causally related to 
an event or incident in service.  Thus, as noted above, the 
Board finds that this opinion is more persuasive and 
probative than the other positive medical opinions cited 
above.

The Board again acknowledges and accepts the veteran's 
assertions that he hurt his back in service.  It is true that 
a veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau, supra; Buchanan, supra.  However, relating a 
incident in service where the veteran hurt his back to a 
current low back disability, especially with a lengthy gap in 
the medical record, requires opinion evidence from experts 
with medical training, and is not subject to lay diagnosis.  
Espiritu, supra.

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record is 
against finding a causal relationship between service and the 
veteran's current low back disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for a low back disability must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)


ORDER

Service connection for a low back disability is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


